Title: To James Madison from the Tennessee General Assembly, 22 April 1809 (Abstract)
From: Tennessee General Assembly
To: Madison, James


22 April 1809, Knoxville. A joint resolution notes that the country has long been assailed by the belligerents of Europe, “and we are at length placed in a situation … [where] an appeal to the sword in defence of our rights cannot be much longer deferred.” Within the nation differences of opinion exist, but “the great mass of our fellow citizens in every part of the union are equally devoted to the cause of their country.” The people of Tennessee have confidence in JM and are aware of his “firm and sincere attachment to our excellent constitution [as] evinced by your early and very able exertions in its defence.” They share that “immutable attachment” and extend to JM “best wishes for your present and future happiness.”
